Dismissed and Memorandum Opinion filed April 19, 2007







Dismissed
and Memorandum Opinion filed April 19, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00151-CV
____________
 
IN THE INTEREST OF S.R.H., a Child
 
 

 
On Appeal from the
314th District Court
Harris County , Texas
Trial Court Cause No.
2005-06956J
 

 
M E M O R
A N D U M   O P I N I O N
This is
an accelerated appeal from a final judgment terminating appellant=s parental rights signed December 14,
2006.  The clerk=s record was due on February 12, 2007, but it was not filed. 
The clerk responsible for preparing the record in this appeal requested and
received an extension of time to file the record until March 12, 2007.  On
March 16, 2007, the district clerk=s office informed this Court that
appellant did not make arrangements to pay for the record.  According to the
information provided to this Court, appellant, Thomas Jeffery Haughton, Jr.,
has not filed an affidavit of indigence or otherwise established his inability
to pay for preparation of the record.  




On March
19, 2007, notification was transmitted to all parties of the Court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P.
37.3(b).  Appellant filed no response.  To date, the clerk=s record has not been filed.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed April
19, 2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman.